Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 1 of 6 PageID #: 535




                                                                       C
                                                 MDOC-VANWAGNER-000001
Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 2 of 6 PageID #: 536




                                                 MDOC-VANWAGNER-000002
Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 3 of 6 PageID #: 537




                                                 MDOC-VANWAGNER-000003
Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 4 of 6 PageID #: 538




                                                 MDOC-VANWAGNER-000004
Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 5 of 6 PageID #: 539




                                                 MDOC-VANWAGNER-000005
Case: 4:18-cv-00150-GHD-RP Doc #: 55-3 Filed: 09/04/19 6 of 6 PageID #: 540




                                                 MDOC-VANWAGNER-000006
